

EXHIBIT 10.2
EXECUTION VERSION
AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT

--------------------------------------------------------------------------------

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 31, 2018 is by and among OMNOVA Solutions Inc. (the
“Borrower”), the other Loan Parties party hereto, the Lenders party hereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).
RECITALS
WHEREAS, Administrative Agent, the Lenders named therein, the Borrower and the
other Loan Parties are parties to that certain Third Amended and Restated Credit
Agreement, dated as of November 30, 2016 (as amended, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that Administrative Agent and Lenders, and
Administrative Agent and Lenders have agreed to, amend the Credit Agreement as
described herein and upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
SECTION 1. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 8 hereof, the parties hereto hereby
agree to the following amendments:
(a)Section 3.09 of the Credit Agreement is hereby amended and restated to read
as follows:
“SECTION 3.09 [Reserved].”
(b)Section 5.17(h) of the Credit Agreement is hereby amended and restated to
read as follows:
“(h) any Loan Party may become liable as a guarantor with respect to obligations
of any other Loan Party or any Foreign Subsidiary, which obligations are not
otherwise prohibited under this Agreement;”
(c)Section 5.17(l) of the Credit Agreement is hereby amended and restated to
read as follows:
“(l)    (i) Indebtedness of Foreign Subsidiaries in connection with lines of
credit from time to time owing to Persons other than a Loan Party, provided that
the aggregate amount of such Indebtedness under this clause (i) does not exceed
$25,000,000 at any one time outstanding; and (ii) additional Indebtedness of
Subsidiaries that are not Loan Parties from time to time owing to Persons other



US-DOCS\101039542.3



than a Loan Party, provided that the aggregate amount of such Indebtedness under
this clause (ii) does not exceed $40,000,000 at any one time outstanding;”
SECTION 2. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants that:
(d)such Loan Party has taken all necessary action (including obtaining approval
of its stockholders if necessary) to authorize its execution, delivery, and
performance of this Amendment. This Amendment has been duly executed and
delivered by such Loan Party, and constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against it in accordance with its
terms, subject to the effects of bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (regardless
of whether considered in proceedings in equity or at law) and an implied
covenant of good faith and fair dealing;
(e)each of the representations and warranties contained in the Credit Agreement,
as amended hereby, is true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except that any representation or warranty which by its terms
is made as of a specified date is true and correct in all material respects as
of such specified date and any representation or warranty which is subject to
any materiality qualifier is true and correct in all respects);
(f)no Event of Default has occurred and is continuing under the Credit Agreement
after giving effect to this Amendment; and
(g)such Loan Party’s execution, delivery, and performance of this Amendment do
not and will not conflict with, or constitute a violation or breach of
(excluding conflicts, violations or breaches of any provision in any contract
prohibiting the grant of a lien in specific leased or licensed assets), or
result in the imposition of any Lien upon the property of such Loan Party or any
of its Subsidiaries, by reason of the terms of (a) any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, to which the Borrower or any of its Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject, (b) any Requirement of Law applicable to such Loan Party or any
of its Subsidiaries, or (c) the certificate or articles of incorporation or
by-laws or the limited liability company or limited partnership agreement of
such Loan Party or any of its Subsidiaries.
SECTION 3. Acknowledgments Regarding Credit Agreement.
(a)    Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. The parties hereto agree that this Amendment shall constitute a Loan
Document.
2
US-DOCS\101039542.3



(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Administrative Agent or the Lenders
under the Credit Agreement or any other Loan Documents, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Documents. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import, and each
reference to the Credit Agreement in the other Loan Documents, shall mean and be
a reference to the Credit Agreement, as amended by this Amendment.
(h)Borrower hereby acknowledges and agrees that there is no defense, setoff or
counterclaim of any kind, nature or description to the Obligations or the
payment thereof when due.
(i)Each Guarantor hereby reaffirms its guarantee of the Obligations, taking into
account the provisions of this Amendment.
SECTION 4. Costs and Expenses. As provided in Section 9.03 of the Credit
Agreement, the Borrower agrees to reimburse Administrative Agent for all fees,
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including attorney costs) in connection with the preparation, execution,
delivery and administration of this Amendment (and the other documents to be
delivered in connection herewith).
SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.



3



US-DOCS\101039542.3



SECTION 8. Effectiveness. This Amendment shall become effective (the “Amendment
Effective Date”) upon receipt by the Administrative Agent of:
(j)duly executed counterparts to this Amendment by the Borrower, the other Loan
Parties and the Required Lenders; and
(k)payment of all fees required to be paid and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel) on or before the Amendment Effective Date.
[Signature Pages Follow]



4



US-DOCS\101039542.3



This Amendment No. 1 to Third Amended and Restated Credit Agreement has been
executed as of the day and year first above written.
OMNOVA SOLUTIONS INC., as Borrower
By: /s/ Paul F. DeSantis Name: Paul F. DeSantis Title: Senior Vice President and
Chief Financial Officer; Treasurer
DECORATIVE PRODUCTS THAILAND, INC., as a Loan Party
By: /s/ Paul F. DeSantis
Name: Paul F. DeSantis
Title: Treasurer

--------------------------------------------------------------------------------

OMNOVA WALLCOVERING (USA), INC., as a Loan Party

--------------------------------------------------------------------------------

By: /s/ Paul F. DeSantis
Name: Paul F. DeSantis
Title: Treasurer

--------------------------------------------------------------------------------




Amendment No. 1 to Third Amended and Restated Credit Agreement



This Amendment No. 1 to Third Amended and Restated Credit Agreement has been
executed as of the day and year first above written.
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By: /s/ Randy Abrams
Name: Randy Abrams
Title: Authorized Officer

--------------------------------------------------------------------------------




Amendment No. 1 to Third Amended and Restated Credit Agreement



PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Robert T. Brown
Name: Robert T. Brown
Title: Vice President

--------------------------------------------------------------------------------




Amendment No. 1 to Third Amended and Restated Credit Agreement



KEYBANK NATIONAL ASSOCIATION, as a Lender
By: /s/ John P. Dunn
Name: John P. Dunn
Title: Vice President

--------------------------------------------------------------------------------




Amendment No. 1 to Third Amended and Restated Credit Agreement


